RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2019-CA-1125-MR


MEREDITH L. LAWRENCE                                                APPELLANT



                  APPEAL FROM KENTON CIRCUIT COURT
                  HONORABLE KATHLEEN S. LAPE, JUDGE
                         ACTION NO. 13-CI-01620
v.


BINGHAM GREENEBAUM DOLL, L.L.P.                                       APPELLEE



                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: MAZE, TAYLOR, AND K. THOMPSON, JUDGES.

MAZE, JUDGE: Appellant, Meredith L. Lawrence, appeals from a judgment of

the Kenton Circuit Court following the Kentucky Supreme Court’s mandate to

reinstate a default judgment in favor of Appellee, Bingham Greenebaum Doll,

L.L.P., and enter the award, including interest and costs, accordingly. For the

following reasons, we affirm.
                                 BACKGROUND

             Appellant, Meredith L. Lawrence, was previously represented by

Appellee, Bingham Greenebaum Doll, L.L.P. (Bingham), through its attorneys

(principally, J. Richard Kiefer) in a federal criminal matter involving tax evasion

charges. Bingham’s representation of Lawrence began in 2008 after federal

authorities raided Lawrence’s properties.

             Lawrence was indicted in 2011 and fell behind on paying his legal

fees by the end of that year. In June 2012, Lawrence agreed to a promissory note

for the outstanding legal fees already incurred and to be incurred. A jury

subsequently found Lawrence guilty and convicted him on three counts of filing

false tax returns. He was sentenced to twenty-seven months in prison and ordered

to pay $128,253 in restitution to the United States Treasury. Lawrence’s

conviction was affirmed on direct appeal. See United States v. Lawrence, 557 Fed.

App’x 520 (6th Cir. 2014).

             In 2013, Lawrence filed suit against Bingham, Mr. Kiefer, and others

in Kenton Circuit Court for legal malpractice related to his criminal defense.

Bingham filed an answer denying negligence and counterclaimed for its unpaid

fees and expenses. A default judgment on Bingham’s counterclaim was entered in

2014 after Lawrence failed to respond. This judgment was voided by the circuit

court in 2016, and the Court of Appeals affirmed that decision in 2017.


                                         -2-
                Subsequently, the Kentucky Supreme Court reversed and remanded

the case back to the circuit court with the mandate to reinstate the default judgment

in Bingham’s favor. Bingham Greenebaum Doll, LLP v. Lawrence, 567 S.W.3d

127, 131 (Ky. 2018). The Supreme Court denied Lawrence’s petition for rehearing

in March 2019.

                On remand, pursuant to the Supreme Court’s mandate, the circuit

court entered judgment in Bingham’s favor in April 2019 in the amount of

$472,504.86, with interest accruing at 8% per annum from July 2, 2012 until paid

in full. From April through June 2019, Lawrence filed four post-judgment motions

challenging the judgment. The circuit court denied all of these motions in July

2019. Lawrence again appeals. With no payments having been made by Lawrence

to satisfy the judgment, the amount owed to Bingham as of January 1, 2021 was in

excess of $900,000.

                Lawrence has filed a litany of post-conviction appeals and petitions,

and “has now exhausted all conventional post-conviction direct and collateral

attacks against his conviction.” Lawrence v. Bingham, Greenebaum, Doll, L.L.P.,

567 S.W.3d 133, 136 (Ky. 2018). Undeterred, Lawrence’s new appeal challenges

the Kenton Circuit Court’s declining to adjudicate his CR1 55.02 and CR 60.02

motions.


1
    Kentucky Rules of Civil Procedure.

                                           -3-
                             STANDARD OF REVIEW

              On remand, a trial court must strictly follow the mandate given by an

appellate court in that case. Buckley v. Wilson, 177 S.W.3d 778, 781 (Ky. 2005).

In a subsequent appeal following a retrial after remand, this Court’s role is limited

to whether the trial court properly construed and applied the mandate. Inman v.

Inman, 648 S.W.2d 847, 849 (Ky. 1982). An appellate court’s review of whether a

trial court properly followed an appellate court’s mandate is de novo. See Univ.

Med. Ctr., Inc. v. Beglin, 432 S.W.3d 175, 178 (Ky. App. 2014).

                                     ANALYSIS

              I.     CR 55.02 and 60.02

              CR 55.02 states, “[f]or good cause shown the court may set aside a

judgment by default in accordance with Rule 60.02.” CR 60.02 states that on

motion a court may, upon such terms as are just, relieve a party from its final

judgment upon the grounds of mistake, inadvertence, surprise or excusable neglect,

newly discovered evidence, perjury or falsified evidence, fraud, the judgement

being void or otherwise vacated, or other reasons of an extraordinary nature

justifying relief.

              None of the justifications for the overturning of a final judgment in

CR 60.02 are present in Lawrence’s case. Furthermore, Lawrence has already

exhausted this route. Lawrence filed a post-judgment motion in the Kenton Circuit


                                          -4-
Court on April 12, 2019, seeking relief under CR 59.05, 55.01, 55.02, and 60.02.

He subsequently filed another three motions seeking relief under other related

Kentucky Rules of Civil Procedure. The circuit court stated that it entered its order

and judgment pursuant to the mandate of the Kentucky Supreme Court’s December

13, 2018, opinion. The court correctly stated that it is bound by the Supreme

Court’s mandate. All of Lawrence’s motions were denied by the circuit court, and

we find no error in the court’s decision.

             II.   Claim Preclusion

             Lawrence’s arguments, which are not entirely clear from his briefs,

appear to claim that the default judgment in favor of Bingham should not have

been granted in 2014. He further argues that the circuit court’s former voiding of

that judgment was correct. The Kentucky Supreme Court, however, reversed the

circuit court’s decision. The Supreme Court specifically held “that the trial court

erred in setting aside the default judgment and that the Court of Appeals similarly

erred in affirming that Order.” Lawrence, 567 S.W.3d at 128. The Supreme Court

“remanded [this case] to the Kenton Circuit Court with directions to reinstate the

default judgment in favor of Bingham.” Id. Because the circuit court followed the

mandate, its decision to reinstate the judgment in favor of Bingham should be

affirmed.




                                            -5-
             Upon remand, a trial court lacks discretion to do anything different

than what an appellate court orders it to do. See Johnson v. Commonwealth, 450

S.W.3d 707, 711 (Ky. 2014). “It is fundamental that when an issue is finally

determined by an appellate court, the trial court must comply with such

determination. The court to which the case is remanded is without power to

entertain objections or make modifications in the appellate court decision.”

Williamson v. Commonwealth, 767 S.W.2d 323, 325 (Ky. 1989).

             It should be noted that the Supreme Court did not remand this case for

further consideration of any legal issue or for the circuit court to hear any

argument. Lawrence also has not argued that the circuit court entered a judgment

different than what the Supreme Court ordered it to enter. Also, the Supreme

Court stated that Lawrence was barred by claim preclusion from reneging on his

obligation owed per the promissory note. Lawrence v. Bingham Greenebaum Doll,

L.L.P., 599 S.W.3d 813, 826 (Ky. 2019).

                                   CONCLUSION

             For the foregoing reasons, we affirm the judgment of the Kenton Circuit

Court.



             ALL CONCUR.




                                          -6-
BRIEFS FOR APPELLANT:           BRIEF FOR APPELLEE:

Meredith L. Lawrence, pro se    Aaron A. Vanderlaan
Katy Lawrence                   Frank K. Tremper
Warsaw, Kentucky                Covington, Kentucky




                               -7-